internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-168302-02 date date legend taxpayer parent state date dear this is in reply to a letter dated date and subsequent correspondence submitted by your authorized representative requesting a ruling that the transfer of a customer’s short_sale position from its current broker to taxpayer in the manner described below does not constitute entering into a short_sale by the customer under sec_1_6045-1 of the income_tax regulations facts taxpayer a state corporation uses an accrual_method of accounting and uses a fiscal_year ending date as its taxable_year taxpayer is a u s regulated securities broker-dealer that carries out a full-service securities business including executing and settling trades for customers the transaction a potential customer of taxpayer customer holds long and short positions in a prime brokerage account with an unrelated securities broker-dealer broker customer’s short positions are the result of short_sales entered into by customer customer would like to transfer its brokerage account consisting of both long and short positions to taxpayer plr-168302-02 the short_sales entered into by customer were effectuated through broker customer directed broker to sell securities that customer did not own for customer’s account typically broker acting in a principal capacity obtained the securities sold in the short_sale transactions by borrowing the securities from a third party lender customer’s account then shows a short position in securities sold as well as the cash proceeds of the short_sale customer also has an obligation to deliver the same amount and kind of securities sold short to broker as a condition for the transfer of customer’s short positions to taxpayer and the release of the collateral that supports customer’s obligation to broker broker requires taxpayer on behalf of customer to deliver the appropriate amount and kind of securities to broker to fulfill customer’s obligation to broker created by the short_sales taxpayer typically obtains the securities to deliver to broker by borrowing from a securities lender taxpayer is not acting as customer’s agent when it borrows the securities customer does not own the borrowed securities that taxpayer delivers to broker on customer’s behalf and has no tax basis in those securities law and analysis sec_1_1233-1 provides that for income_tax purposes a short_sale is not deemed to be consummated until delivery of property to close the short_sale pursuant to sec_1_1233-1 if the short_sale is made through a broker and the broker borrows property to make a delivery the short_sale is not deemed to be consummated until the obligation of the seller created by the short_sale is finally discharged by delivery of property to the broker to replace the property borrowed by the broker case law suggests that if a short seller delivers shares that it has borrowed from a second lender to satisfy its obligation under a short_sale the short seller will not realize gain_or_loss on the short_sale until it delivers shares to satisfy his obligation to the second lender the short_sale is not closed by the delivery of the borrowed stock see h s 42_bta_830 in general a short_sale is closed by the delivery of stock that has previously been purchased by the short seller or stock that is purchased by the short seller for the purpose of closing the short_sale see 33_bta_557 furthermore courts have held that where a taxpayer satisfies his obligation under a call option using borrowed stock it is proper to consider the option remaining open until stock is acquired to cover the borrowing see reinach v commissioner f 2d 2nd cir if a taxpayer were treated as closing a short_sale by the delivery of borrowed securities the normal method of determining gain_or_loss on a short_sale would not be possible in determining gain_or_loss on a short_sale the short_sale price is matched against the basis of the stock used to close the transaction see 27_bta_186 farr b t a pincite a short seller that delivers borrowed securities is unable to determine gain_or_loss in this manner because the short seller has no basis in the borrowed securities sec_6045 of the internal_revenue_code provides generally that brokers must file information returns regarding transactions they execute for customers the returns must report the transaction's gross_proceeds and such other information as the plr-168302-02 service may specify in forms or regulations sec_1_6045-1 provides in effect that entering into a short_sale is one of the events that generates information reporting obligations under sec_6045 for the reasons described above the delivery of the borrowed stock should not be regarded as the closing of a short_sale and entering into a new short_sale accordingly the transfer of the brokerage account does not invoke the rules in sec_1_6045-1 regarding reporting of short_sales conclusion the provisions in sec_1_6045-1 requiring information reporting upon the entering into of a short_sale create no obligations for taxpayer regarding the transfer described above except as specifically ruled upon no opinion is expressed as to the federal tax treatment of the above transaction this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer's authorized representatives sincerely yours ___________________________ patrick e white senior counsel branch office of associate chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy cc
